 
EXHIBIT 10.2


Form of Employment Agreement, dated as of August 1, 2008, by and among Audience
Response Systems, Inc., Campus Group Companies, Inc., iDNA, Inc. and Steven
Campus.
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”), effective as of August 1, 2008 (the
“Effective Date”), by and among STEVEN CAMPUS (“Executive”), AUDIENCE RESPONSE
SYSTEMS, INC. (“ARSI”), a New York corporation and CAMPUS GROUP COMPANIES, INC.
(“CGCI”), a New York corporation (ARSI and CGCI, “Employers” and each an
“Employer”) are hereinafter sometimes referred to collectively as the “Parties”
and each as a “Party.”
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
 
1. Employment of Executive
 
Each Employer hereby agrees to employ Executive, and Executive hereby agrees to
be and remain in the employ of each Employer, upon the terms and conditions
hereinafter set forth.
 
2. Employment Period; Employment Year
 
2.1 Employment Period. Subject to earlier termination as provided in Section 5
hereof, the term of Executive's employment under this Agreement shall commence
as of the Effective Date and shall continue for a period (the “Initial
Employment Period”) ending on July 31, 2011. As used herein, “Employment Period”
means the Initial Employment Period plus any extension of the term of
Executive's employment under this Agreement that has been made as provided
above.
 
2.2 Employment Year.  As used herein, an “Employment Year” means the period
commencing on the date hereof and ending on July 31, 2009 and each successive
twelve month period commencing on August 1st and ending on the following July
31st.
 
2

--------------------------------------------------------------------------------


 
3. Duties and Responsibilities; Place of Performance
 
3.1. Duties and Responsibilities. During the Employment Period, Executive shall
have the titles of, and shall serve as, President of each of Employers and their
subsidiaries, if any. During the Employment Period, Executive shall devote all
of his business time to Employers and their subsidiaries (if any) and to his
duties and responsibilities hereunder. During the Employment Period, Executive
shall perform such duties and obligations (not inconsistent with his positions
as President of each of Employers) as may be assigned to him from time to time
by the Board of Directors of any Employer (the “Board”) or by the Chairman or
Chief Executive Officer of iDNA, Inc. (“iDNA”), parent to each of the Employers.
During the Employment Period, Executive shall (subject to the next following
sentence) have authority and responsibility to manage all day-to-day business
and operations of each of Employers and their subsidiaries (if any), including
the hiring of all personnel. Notwithstanding anything contained herein to the
contrary, Executive shall not have authority or responsibility, without the
consent or approval of the Board of the relevant Employer or the Chairman or
Chief Executive Officer of iDNA, to cause any Employer (or any subsidiary of any
Employer) to take (or allow or permit any Employer (or any subsidiary of any
Employer) to take), and Executive shall not cause any Employer (or any
subsidiary of any Employer) to take (or allow or permit any Employer (or any
subsidiary of any Employer) to take), any of the following actions: (a)
terminate or cease any business or line of business of any Employer (or such
subsidiary) if such business or line of business has generated revenues of at
least fifty thousand dollars ($50,000) during the preceding Fiscal Year (as
hereinafter defined); (b) commence any new business or line of business or
acquire any new business or line of business from any Person (as hereinafter
defined); (c) grant any security interest in, or lien on, any of the assets or
property of any Employer (or such subsidiary), unless the aggregate amount of
all of the obligations secured by such grant and all prior grants does not
exceed $50,000; (d) sell, transfer or otherwise dispose of any of the assets or
property of any Employer (or such subsidiary) other than in the ordinary course
of its business consistent with past practices (which shall, to the extent
applicable, include the past practices of the relevant Campus Companies); (e)
loan or advance any funds; (f) guaranty or otherwise act as a surety with
respect to any obligations of any other Person; (g) borrow any funds or money,
unless the aggregate amount of all funds and money so borrowed, inclusive of any
funds or money previously borrowed, does not exceed $50,000; (h) make or incur
any expenditure (other than a capital expenditure) in excess of one hundred
thousand dollars ($100,000) unless such expenditure has been incurred in order
to enable an Employer (or such subsidiary) to fulfill its obligation under a
contract entered into by such Employer (or such subsidiary) with a client or
customer and such expenditure (I) is provided to be recovered by such Employer
(or such subsidiary) pursuant to such contract or (II) has been included in the
pricing of such contract; (i) make or incur any capital expenditure (including,
without limitation, pursuant to any capitalized lease) unless such capital
expenditure (A) has been incurred in order to enable an Employer (or such
subsidiary) to fulfill its obligation under a contract entered into by such
Employer (or such subsidiary) with a client or customer and such capital
expenditure (I) is provided to be recovered by such Employer (or such
subsidiary) pursuant to such contract or (II) has been included in the pricing
of such contract or (B) (I) such capital expenditure, when aggregated with all
other capital expenditures that have been made or incurred during the Fiscal
Year, does not exceed one-hundred thousand dollars ($100,000) and (II) such
capital expenditure is not made or incurred during or for any Fiscal Year if the
Available Cash Flow (as hereinafter defined) for such Fiscal Year is or would be
(whether or not after taking into consideration such capital expenditure) less
than one million dollars ($1,000,000); (j) enter into or make any contract,
agreement or other commitment that (i) would require payments during any
consecutive twelve-month period in excess of one hundred thousand dollars
($100,000) or (ii) have a term that is either (A) more than one (1) year or (B)
extends beyond the end of the Employment Period; (k) enter into any contract
with, or make any commitment to, any affiliate of Executive; (l) hire any
executive officer (or otherwise retain a person to provide services normally
provided by an executive officer); or (m) grant to any employee any compensation
package (including, without limitation, any employee or fringe benefits) not
consistent with such Employer’s (or such subsidiary’s) customary past policies
or practices as approved by the Board of such Employer (or such subsidiary). If
Executive shall have made a request for authority and permission to do any of
the things set forth in the foregoing clauses (a) through (m) and shall not have
received consent or approval therefor from the Board of the relevant Employer or
the Chairman or Chief Executive Officer of iDNA, then, at Executive’s request,
such request shall be referred to the Board of Directors of iDNA for its
consideration and Executive shall be given an opportunity to convince such Board
to grant such request. As used herein, “Person” means any individual,
corporation, partnership, limited liability company, trust, business trust,
association or other entity, and “Fiscal Year” means any twelve consecutive
month period beginning August 1st and ending on the following July 31st.
 
3

--------------------------------------------------------------------------------



3.2. Place of Performance. In connection with his employment during the
Employment Period, Executive shall be based in New York, New York or such other
principal offices of an Employer or any of its subsidiaries (if any) as may be
established in the future by the respective Board, which principal offices shall
not (without the written consent of Executive, which consent shall not be
unreasonably withheld or delayed) be moved more than twenty-five (25) miles
(measured in a straight line and not over streets or roadways) from the location
of the current offices in Bohemia or New York, New York; provided, however, that
the principal offices of any Employer (or any of its subsidiaries) may be moved
without Executive’s consent if the distance from Executive’s then primary
residence to the new location is not greater (measured in a straight line and
not over streets or roadways) than the distance from Executive’s then primary
residence to the then existing location of the principal offices of such
Employer (or any of its subsidiaries). Executive shall not be required, without
his consent, to undertake more extensive travel than the travel in which he has
been engaged in connection with the prior business of any of Employers.
 
4. Compensation and Related Matters
 
4.1 Base Salary. Employers shall pay to Executive an aggregate base salary (the
“Base Salary”), which during the First Employment Year shall be at the rate of
one hundred thousand dollars ($100,000) per annum (the “Initial Base Salary”).
The Base Salary shall be paid to Executive in arrears in accordance with the
customary practices of iDNA as applied to its executive officers.
 
4.2 Discretionary Bonus. In addition to his Base Salary and any performance
bonus to which he may be entitled pursuant to Section 4.2 hereof, Executive
shall be entitled to such bonuses (if any), in such amounts and at such times,
as the respective Boards, in their sole and absolute discretion, may approve.
 
4.3 Automobile Allowance. Employers shall provide Executive with an aggregate
monthly allowance during the Employment Period of $1,250 to cover the costs of a
leased automobile, including maintenance, fuel and insurance.
 
4.4 Other Benefits. During the Employment Period, to the extent Executive is
eligible and qualifies under their respective terms, Executive shall be entitled
to receive such fringe benefits as are from time to time hereafter generally
provided by Employers to their senior management employees or other employees
(other than those provided under or pursuant to separately negotiated individual
employment agreements or arrangements) under any pension or retirement plan,
disability plan or insurance, group life insurance, medical insurance,
accidental death and dismemberment insurance, travel accident insurance or other
similar plan or program of the respective Employer. Subject to Executive being
eligible and qualifying therefor, Employers shall, in a manner and amount
consistent with insurance generally provided by iDNA to its senior executive
officers, provide short-term and long-term disability insurance for Executive.
 
4

--------------------------------------------------------------------------------



4.5 Expense Reimbursement. Employers shall reimburse Executive for all business
expenses reasonably incurred by him in the performance of his duties under this
Agreement upon his presentation of signed, itemized accounts of such
expenditures, all in accordance with Employers’ Policies And Practices. As used
herein, “Employers’ Policies and Practices” means the policies, procedures and
practices of Employers, as approved by the Boards of Employers and in effect
from time to time, which policies, procedures and practices are anticipated to
be the same or substantially the same as the corresponding policies and
procedures applicable to iDNA’s senior management.
 
4.6 Vacations. Executive shall be entitled to twenty (20) days paid vacation for
each Employment Year during the Employment Period, in accordance with Employers’
Policies and Practices. Executive shall also be entitled to paid holidays and
personal days in accordance with Employers’ Policies and Practices. 
 
5. Termination of Employment
 
5.1 Termination Without Cause; Voluntary Termination by Executive. Employers
may, by written notice to Executive at any time following the end of the third
Employment Year, terminate the Employment Period and this Agreement without
Cause (as defined below). Executive may, by written notice to Employers and iDNA
at any time during the Employment Period, voluntarily resign from Employers and
terminate the Employment Period and this Agreement by giving written notice of
his intention to do so at least ninety (90) days in advance. A termination under
this Section 5.1 shall be effective immediately or, in the case of such a
voluntary resignation, upon the date set forth in such written notice.


5.2 By Employers for Cause. Employers may, at any time during the Employment
Period, by written notice to Executive, terminate the Employment Period and this
Agreement for Cause, which termination shall be effective immediately except as
otherwise provided below. Such notice shall set forth in reasonable detail the
basis for such termination. In the event that it is reasonably practical for
Executive to cure or correct the circumstances set forth in such notice, the
termination shall not be effective until the date that is thirty (30) days
following the date on which such notice is given, and the circumstances set
forth in the notice shall not constitute “Cause” if within such 30 days
Executive cures or corrects such circumstances. Employers shall have "Cause" to
terminate Executive's employment hereunder upon Executive's:


(a) fraud, embezzlement or any other illegal act committed intentionally by
Executive in connection with Executive's duties as an executive of any Employer
or any subsidiary or affiliate of any Employer that causes or may reasonably be
expected to cause substantial economic injury to any Employer or any subsidiary
or affiliate of any Employer;


(b) conviction of any felony that causes or may reasonably be expected to cause
substantial economic injury to any Employer or any subsidiary or affiliate of
any Employer;


(c) breach or violate any term or condition of this Agreement or of that certain
Non-Competition And Non-Solicitation Agreement, dated as of even date herewith,
by and among iDNA, Employers and Executive; or

5

--------------------------------------------------------------------------------




(d) willful or grossly negligent commission of any other act or failure to act
that causes or may reasonably be expected (as of the time of such occurrence) to
cause substantial economic injury to or substantial injury to the reputation of
any Employer or any subsidiary or affiliate of any Employer, including, without
limitation, any material violation of the Foreign Corrupt Practices Act, as
described below. An act or failure to act on the part of Executive shall be
considered “willful” if done, or omitted to be done, by Executive in bad faith
or without a reasonable belief that the act or omission was in the best interest
of Employers.


5.3 By Executive for Good Reason. Executive may, at any time during the
Employment Period by written notice to Employers and iDNA, terminate the
Employment Period and this Agreement for Good Reason (as defined below), which
termination shall be effective immediately subject to the notice and cure period
provided for below. For the purposes hereof, “Good Reason” means any of the
following without Executive's consent: (A) subject to Section 3 above, a
material and adverse change in the nature and scope of Executive's authority and
duties or (B) a material breach of this Agreement by Employers (including, but
not limited to, failure to pay any amount due to Executive when due); provided,
however, that the circumstances set forth in the foregoing clauses (A) and (B)
will not constitute Good Reason unless Executive shall have given Employers and
iDNA written notice of his election to terminate this Agreement for Good Reason
(which notice shall set forth in reasonable detail the circumstances giving rise
to such election to terminate) and Employers shall have failed to cure or
correct such circumstances within thirty (30) days of their receipt of such
notice.
 
5.4 Disability. During the Employment Period, if, as a result of physical or
mental incapacity or infirmity, Executive shall be unable to perform any of his
duties under this Agreement for (i) a period of at least one hundred and twenty
(120) consecutive days or (ii) periods aggregating at least 180 days during any
period of twelve (12) consecutive months (each a “Disability Period”), and at
the end of the Disability Period there is no reasonable probability that
Executive can promptly resume his duties hereunder, Executive shall be deemed
disabled (the “Disability”) and Employers, by written notice to Executive, shall
have the right to terminate the Employment Period and this Agreement for
Disability either at, as of or after the end of the Disability Period. The
existence of the Disability shall be determined by a reputable, licensed
physician. The parties (with iDNA acting on behalf of Employers for this
purpose) shall attempt to agree on such a physician. In the event the parties
are unable to so agree, such physician shall be selected by an arbitrator
provided by the American Arbitration Association in New York, New York.
Executive shall cooperate in all reasonable respects to enable an examination to
be made by such physician.
 
5.5 Death. The Employment Period and this Agreement shall terminate on the date
of Executive's death.
 
6

--------------------------------------------------------------------------------



6. Termination Compensation
 
6.1 Termination by Employer without Cause or by Executive for Good Reason. If
the Employment Period is terminated by Employers without Cause or by Executive
for Good Reason, Employers will pay to Executive the lesser of (a) one dollar
($1) less than the amount that would constitute a “excess parachute payment”
under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), or (b) the amount of Base Salary to which Executive would be entitled
for the balance of the Initial Employment Period or, if the term of Executive’s
employment hereunder has been extended pursuant to Section 2.1 hereof, for the
balance of the Employment Period. Employers shall pay to Executive such amount
in a lump sum cash payment as soon as practicable following the effective date
of such termination. Employers shall also continue to provide Executive with all
employee benefits that he was participating in or receiving at the effective
date of termination for a period (the “Post-Termination Period”) of one year or,
if shorter, until the end of the Initial Employment Period or, if the term of
Executive’s employment hereunder has been extended pursuant to Section 2.1
hereof, until the end of the Employment Period; provided, however, that, to the
extent, as a consequence of such termination, Executive is not eligible to
receive or does not qualify for such benefits for all or a portion of the
Post-Termination Period, Executive shall be entitled to receive from Employers
an amount (on a tax effective basis) equal to the out-of-pocket cost to
Employers of such benefits for a period, immediately preceding such termination,
equal to the portion of the Post-Termination Period during which such benefits
are not provided.
 
6.2 Termination by Reason of Death. If the Employment Period is terminated by
death as contemplated by Section 5.5 hereof, Employers (a) shall, within thirty
(30) days following the effective date of termination, pay to Executive’s estate
(to the extent the same has not already been paid) Executive's Base Salary
through the effective date of termination plus Executive's Base Salary for an
additional ninety (90) days and (b) if Executive became entitled to any
performance bonus prior to his death pursuant to Section 4.2 above, shall pay to
Executive’s estate (to the extent the same has not already been paid) such
performance bonus when Employers would have otherwise been obligated hereunder
to pay such performance bonus to Executive.
 
6.3 Certain Other Terminations. If the Employment Period is terminated pursuant
to the provisions of Section 5.2 or 5.4 hereof, Employers (a) shall, within
thirty (30) days following the effective date of termination, pay to Executive
(to the extent the same has not already been paid) his Base Salary through the
effective date of termination and (b) if Executive was terminated on account of
his Disability as contemplated by Section 5.4 above and Executive became
entitled to any performance bonus prior to his Disability, shall pay to
Executive (to the extent the same has not already been paid) such performance
bonus when Employers would have otherwise been obligated hereunder to pay such
performance bonus to Executive. Employers shall have no obligation to continue
any other benefits provided for in Section 4 hereof or otherwise past the
effective date of termination; provided, however, that the foregoing shall not
relieve Employers from any mandatory obligations they may have under the
Consolidated Omnibus Budget Reconciliation Act (COBRA) or other applicable law.
 
6.4 No Other Termination Compensation. Executive shall not, except as set forth
in this Section 6, be entitled to any compensation or other consideration
following termination of the Employment Period or his employment hereunder.
 
6.5 Mitigation of Damages. In the event of any termination of Executive’s
employment by Employers, Executive shall not be required to seek other
employment to mitigate damages, and any income earned by Executive from other
employment or self-employment shall not be offset against any obligations of
Employers to Executive under this Agreement. Employers’ obligations hereunder
and Executive’s rights to payment shall not be subject to any right of set-off
or other deduction by Employers not in the nature of customary withholding,
other than in any judicial proceeding or arbitration.
 
7

--------------------------------------------------------------------------------



7. Professional Liability Insurance; Indemnification
 
7.1 Insurance. Employers will provide (to the extent the same is not provided by
iDNA) coverage for Executive under a director and officer professional liability
insurance policy.
 
7.2 Indemnification. Employers shall indemnify Executive to the fullest extent
permitted by law in effect as of the date hereof, or as hereafter amended,
against all costs, expenses, liabilities and losses (including, without
limitation, reasonable attorneys' fees, judgments, fines, penalties, ERISA
excise taxes, penalties and amounts paid in settlement) reasonably incurred by
Executive in connection with a Proceeding (as hereinafter defined). For the
purposes of this section, a “Proceeding” shall mean any action, suit or
proceeding, whether civil, criminal, administrative or investigative, if
Executive is made, or is threatened to be made, a party to, or a witness in,
such action, suit or proceeding by reason of the fact that he is or was an
officer, director or employee of any Employer (or any subsidiary thereof) or is
or was serving as an officer, director, member, employee, trustee or agent of
any other entity at the request of any Employer.
 
(a) Notification and Defense of Claim. Promptly after receipt by Executive of
notice of the commencement of any Proceeding, Executive will, if a claim in
respect thereof is to be made against Employers under this Agreement, notify
Employers in writing of the commencement thereof, but the omission to so notify
Employers will not relieve Employers from any liability that they may have to
Executive otherwise than under this Agreement. Notwithstanding any other
provision of this Agreement, with respect to any such Proceeding as to which
Executive gives notice to Employers of the commencement thereof:
 
(i) Employers will be entitled to participate therein at their own expense; and
 
(ii) Except as otherwise provided in this Section 7.2(a)(ii), to the extent that
they may wish, Employers, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel selected
by Employers and approved by Executive, with such approval not to be
unreasonably withheld or delayed. After notice from Employers to Executive of
their election to so assume the defense thereof, Employers shall not be liable
to Executive under this Agreement for any legal or other expenses subsequently
incurred by Executive in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Executive
shall have the right to employ Executive's own counsel in such Proceeding, but
the fees and expenses of such counsel incurred after notice from Employers of
their assumption of the defense thereof shall be at the expense of Executive
unless (a) the employment of counsel by Executive has been authorized in writing
by Employers, (b) Executive shall have reasonably concluded that there may be a
conflict of interest between Employers and Executive in the conduct of the
defense of such Proceeding (which conclusion shall be deemed reasonable if,
without limitation, such action shall seek any remedy other than money damages
and Executive would be personally affected by such remedy or the carrying out
thereof) or (c) Employers shall not in fact have employed counsel to assume the
defense of the Proceeding, in each of which cases the reasonable fees and
expenses of counsel retained by Executive shall be at the expense of Employers.
Employers shall not be entitled to assume the defense of any Proceeding brought
against Executive by or on behalf of Employers or as to which Executive shall
have reasonably reached the conclusion provided for in clause (b) above.
 
8

--------------------------------------------------------------------------------


 
8. Confidentiality
 
Unless otherwise required by law or judicial process, Executive shall retain in
strict confidence during the Employment Period and after termination of
Executive's employment with Employers all confidential or proprietary
information known to Executive concerning Employers (or any of them) or any
direct or indirect subsidiary or parent of any Employer and/or any aspect of the
businesses of Employers (or any of them) or any such subsidiary or parent. The
obligations of Executive pursuant to this Section 8 shall survive the expiration
or termination of this Agreement for any reason whatsoever.
 
9. Mutual Non-Disparagement
 
Subject to Executive’s compliance with this Agreement, Employers shall not make
any oral or written statement about Executive that is intended or reasonably
likely to disparage Executive or otherwise degrade his reputation in the
business or legal community. Subject to Employers’ compliance with this
Agreement, Executive shall not make any oral or written statement about any
Employers (or iDNA or any other affiliate of any Employer) that is intended or
reasonably likely to disparage any Employers (or iDNA or any other affiliate of
any Employer) or otherwise degrade the reputation of any Employer (or iDNA or
any other affiliate of any Employer) in the business or legal community.
 
10. Foreign Corrupt Practices Act 
 
Executive agrees to comply in all material respects with the applicable
provisions of the U.S. Foreign Corrupt Practices Act of 1977 (“FCPA”), as
amended, which provides generally that under no circumstances will foreign
officials, representatives, political parties or holders or public offices be
offered, promised or paid any money, remuneration or things of value, or
provided any other benefit, direct or indirect, in connection with obtaining or
maintaining contracts. When any representative, employee, agent or other
individual or organization associated with Executive is required to perform any
obligation related to or in connection with this Agreement, the substance of
this Section 10 shall be imposed upon such person and included in any agreement
between Executive and any such person. Failure by Executive to comply in all
material respects with the provisions of the FCPA (other than an inadvertent
violation on the basis of advice from counsel to Employers that the conduct in
question is not a violation) shall constitute a material breach of this
Agreement and shall entitle Employers to terminate Executive's employment for
Cause.


11. Successors; Binding Agreement
 
This Agreement and all rights of Executive hereunder shall inure to the benefit
of and be enforceable by Executive and Executive's personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees. If Executive should die while any amounts would still be payable to
him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive's devisee, legatee or other beneficiary or, if there be no such
beneficiary, to Executive's estate.

9

--------------------------------------------------------------------------------



12. Survivorship
 
The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
 
13. Miscellaneous
 
13.1 Notices. Any notice, consent or authorization required or permitted to be
given pursuant to this Agreement shall be in writing and shall be given as set
forth in Section 10.2 of the Stock Purchase Agreement, with any notice or other
communication provided for herein to be sent or given to any Employer to also be
sent or given to IDNA in the manner and at the address provided therein. 
 
If to iDNA:
 
iDNA, Inc.
415 Madison Avenue
7th Floor
New York, New York 10017
Attn: James McNamara
FAX: (212) 644-7070
   
With a copy to:
Reed Smith LLP
599 Lexington Avenue, 29th Floor
New York, New York 10022
Attn: Herbert F. Kozlov, Esq.
FAX: (212) 521-5450
   
If to Steven Campus:
Steven Campus
25 Cross Pond Road
Pound Ridge, NY 10576
FAX: (914)
Attn: Steven Campus
   
With a copy to:
Reed Smith LLP
2500 One Liberty Place
1650 Market St
Philadelphia, PA 19103
Attn: Joseph M. Sedlack, Esquire
FAX: (215) 851-1420

 
10

--------------------------------------------------------------------------------



13.2 Withholding of Taxes. Employers are authorized to withhold (from any
compensation or benefits payable hereunder to Executive) such amounts for income
tax, social security, unemployment compensation and other taxes as shall be
necessary or appropriate in the reasonable judgment of Employers to comply with
applicable laws and regulations.


13.3 Inventions; Work for Hire. Executive hereby agrees to assign, and does
hereby assign, to Employers all of Executive's right, title and interest in and
to any and all ideas, concepts, know-how, techniques, processes, inventions,
discoveries, developments, works of authorship, innovations and improvements
(collectively "Inventions"), whether patentable or subject to potential
copyrights or not, that meet either or both of the following criteria: (A) such
Inventions are conceived, made or developed in whole or in part by Executive
(whether alone or in concert with others) at any time during the Employment
Period, excepting only those that (i) Executive develops during the Employment
Period entirely on Executive’s own time without using any employees, services,
equipment, supplies, facilities or confidential or proprietary information of
any Employer (or any of its subsidiaries or affiliates) and (ii) do not relate
to, and are not useable in connection with, any Employer Business (as defined
below); or (B) such Inventions (i) were or are conceived, made or developed by
Executive (whether alone or in concert with others), whether prior to or during
the Employment Period, and (ii) relate to, or are useable in connection with,
any Employer Business. Executive agrees to promptly inform and disclose all
Inventions to Employers and iDNA in writing and with respect to those Inventions
that Executive is required to assign to Employers hereunder to provide all
assistance reasonably requested by Employers in the preservation of Employers’
interests in the Inventions (such as by executing documents, testifying, etc.),
such assistance to be provided at Employers’ expense but without additional
compensation to Executive. Executive agrees that any work prepared by Executive
during the Employment Period, which work is subject to assignment under this
Section 13.3 and is eligible for United States copyright protection or
protection under the Universal Copyright Convention, the Berne Copyright
Convention and/or the Buenos Aires Copyright Convention, shall be a "work made
for hire". In the event that any such work is deemed not to be a "work made for
hire," Executive hereby assigns all right, title and interest in and to the
copyright in such work to Employers and agrees to provide all assistance
reasonably requested in the establishment, preservation and enforcement of
Employers’ copyright in such work, such assistance to be provided at Employers’
expense but without any additional compensation to Executive. As used herein,
“Employer Business” means any business that was conducted or proposed to be
conducted by any Employer prior to the date hereof or is conducted or proposed
to be conducted by (a) any Employer, (b) any direct or indirect subsidiary of
any Employer or (c) any other IDNA Company (as hereinafter defined) at any time
during the period Executive is employed by any iDNA Company, and “iDNA Company”
means iDNA or any direct or indirect subsidiary of iDNA.


13.4 Miscellaneous Provisions. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
reference to the principles of conflicts of laws therein.

11

--------------------------------------------------------------------------------




13.5 Dispute Resolution and Arbitration. In the event that any dispute arises
between the Employer and the Executive regarding or relating to this Agreement
and/or any aspect of the Executive's employment relationship with the Employer,
AND IN LIEU OF LITIGATION AND A TRIAL BY JURY, the parties consent to resolve
such dispute through mandatory arbitration under the Commercial Rules of the
American Arbitration Association, before a single arbitrator in New York, New
York. The parties hereby consent to the entry of judgment upon award rendered by
the arbitrator in any court of competent jurisdiction. Notwithstanding the
foregoing, however, should adequate grounds exist for seeking immediate
injunctive or immediate equitable relief, any party may seek and obtain such
relief; provided that, upon obtaining such relief, such injunctive or equitable
action shall be stayed pending the resolution of the arbitration proceedings
called for herein. The parties hereby consent to the exclusive jurisdiction in
the state and Federal courts located in the City of New York, County of New York
and State of New York for purposes of seeking such injunctive or equitable
relief as set forth above. Each side shall bear its own costs; however any fees
assessed by the American Arbitration Association shall be allocated by the
arbitrator in his/her sole discretion.


13.6 Headings. All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.


13.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


13.8 Severability. If any provision of this Agreement, or any part thereof, is
held to be unenforceable, the remainder of such provision and this Agreement, as
the case may be, shall nevertheless remain in full force and effect.


13.9 Entire Agreement and Representation. This Agreement contains the entire
agreement and understanding between or among Employers, iDNA and Executive with
respect to the subject matter hereof. No representations or warranties of any
kind or nature relating to Employers or their several businesses, or relating to
Employers’ assets, liabilities, operations, future plans or prospects have been
made by or on behalf of Employers (or any of them) to Executive. This Agreement
supersedes any prior or contemporaneous agreement (whether written or oral)
between the parties relating to the subject matter hereof.
 
13.10 Scope of Liabilities of Employers Hereunder. Except as otherwise provided
herein, the obligations of Employers hereunder shall be joint and several.
However, except as otherwise expressly provided herein to the contrary, to the
extent any Employer shall perform any obligation or duty hereunder, the other
Employers shall be released and relieved of such obligation or duty.
 
13.11 iDNA Guaranty. iDNA hereby irrevocably and unconditionally guarantees to
Executive the full and timely performance by Employers of all of their payment
and other obligations hereunder. Such guaranty is a guaranty of performance and
not merely of collection, and Executive shall be entitled to proceed against
iDNA without first (or simultaneously) commencing any action, or otherwise
proceeding, against Employers or otherwise seeking to enforce this Agreement
against Employers.

12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on as of the
date first above written.
 


AUDIENCE RESPONSE SYSTEMS, INC.
 
CAMPUS GROUP COMPANIES, INC. 
         
By:
   
By:
 
Name: Steven Campus
 
Name: Steven Campus
Title: President
 
Title: President
     
       
 
IDNA, INC.
       
 
 
By:
  
STEVEN CAMPUS 
 
Name: James McNamara
   
Title: Chairman

 
13

--------------------------------------------------------------------------------


 
NON-COMPETITION AND NON-SOLICITATION AGREEMENT


NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”), effective as
of July 31, 2008 (the “Effective Date”), between STEVEN CAMPUS (“Executive”) and
IDNA, INC. (“iDNA”), a Delaware corporation. Executive and iDNA are hereinafter
sometimes referred to collectively as the “Parties” and each as a “Party.”
 
WHEREAS, in order to protect and preserve the investments of iDNA in the Campus
Group Companies, Inc. and Audience Response Systems, Inc, it is appropriate that
Executive agree to the matters set forth herein;
 
WHEREAS, iDNA would not enter into the Steve Campus Employment Agreement or
Reduction of Purchase Price and Discharge of Indebtedness Agreement without the
protections provided for herein;
 
WHEREAS, Executive desires to provide the protections provided for herein; and 
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound hereby, hereby agree as follows:
 
1. Confidentiality
 
Unless otherwise required by law or judicial process, Executive shall (except as
otherwise herein expressly provided) retain in the strictest confidence all
confidential or proprietary information known to Executive concerning any of the
iDNA Companies (as hereinafter defined) and/or any aspect of the businesses of
any iDNA Company. Except as otherwise herein expressly provided to the contrary,
the obligations of Executive pursuant to this Section 1 shall apply both during
and after any period he may be employed by any iDNA Company and shall survive
the expiration or earlier termination of any such employment, regardless of any
reason for such expiration or earlier termination. As used herein, the “iDNA
Companies” means, collectively, iDNA any direct or indirect subsidiary of any of
the foregoing.
 
14

--------------------------------------------------------------------------------


 
2. Noncompetition
 
2.1  General. For the duration of the Non-Compete Period (as defined below),
Executive shall not, directly or indirectly, engage in any Competitive Activity
(as defined below). As used herein, “Competitive Activity” means any of the
following: (A) developing, supervising, directing, administering or managing, or
acting as a consultant with respect to the development, supervision, direction,
administration or management, of (I) any business that was conducted or proposed
to be conducted by any iDNA Companies prior to the date hereof or is conducted
or proposed to be conducted by and iDNA Companies or any direct or indirect
subsidiary of any iDNA Companies at any time during the period Executive is
employed by any iDNA Company (any business referred to in this clause (I) is
hereinafter referred to as an “Acquired Business”) or (II) any other business
that is conducted or proposed to be conducted by iDNA or any other iDNA
Affiliate (as hereinafter defined) at any time during the period Executive is
employed by any iDNA Company) (any business referred to in this clause (II) is
hereinafter referred to as an “Affiliate Business”); (B) the participation,
directly or indirectly, in any business that is the same as or substantially
similar to, or is or would be competitive with, any Acquired Business or any
Affiliate Business; and (C) becoming an employee, director, officer, consultant,
independent contractor, lecturer or advisor of or to, or otherwise providing
services to, any Person if Executive's duties or services relate in any manner
to developing, supervising, directing, administering or managing any business
that is the same as or substantially similar to, or is or would be competitive
with, any Acquired Business or any Affiliate Business. Nothing contained herein,
however, shall prohibit Executive from acquiring or holding any issue of stock
or securities of any Person that has any securities listed on a national
securities exchange or quoted in the daily listing of over-the-counter market
securities, provided that at no time does he (together with members of his
immediate family, any trust or trusts of which Executive is a trustee and any
trust or trusts of which Executive or any member of his immediate family is a
beneficiary) own more than five percent (5%) of the voting securities of any
such Person. The obligations of Executive pursuant to this Section 2 shall apply
for the full duration of the Non-Compete Period, including following the
expiration or earlier termination of his employment by any iDNA Company,
regardless of any reason for such expiration or earlier termination. As used
herein, “iDNA Affiliate” means any iDNA Company, any joint venture or
partnership in which any iDNA Company is a partner or other participant and any
Person in which any iDNA Company owns an equity interest equal to or in excess
of five percent (5%). Notwithstanding the foregoing, following a Repurchase
Event, the definition of “Competitive Activity” shall be deemed to exclude (i)
any reference to any Acquired Business and (ii) any reference to any business or
activity included in the definition of Affiliate Business to the extent such
business or activity would also be included in the definition of Acquired
Business.


2.2 Non-Compete Period. As used herein, “Non-Compete Period” means the period
commencing on the date hereof and extending to the end of two (2) years
following the later to occur of the date Executive’s employment by any iDNA
Company expires or is terminated.

15

--------------------------------------------------------------------------------




3. Nonsolicitation
 
During the term of his employment by any of the iDNA Companies, Executive shall
not, directly or indirectly, (a) solicit to enter into the employ of any other
Person, or hire, any individual who is, or who within the prior twelve (12)
months has been, an iDNA Employee (which, for the purposes of this Agreement,
means any employee of any iDNA Company), (b) solicit, hire or take away, or
attempt to solicit, hire or take away, any Person who or that is, or who or that
has been, an iDNA Customer (which, for the purposes of this Agreement, means any
client or customer of any iDNA Company) or (c) encourage any iDNA Customer to
terminate, or otherwise adversely negotiate or otherwise change, its
relationship with any iDNA Company. Following the expiration or earlier
termination of his employment by the iDNA Companies and during the balance of
the Non-Compete Period, Executive shall not, directly or indirectly, (a) solicit
to enter into the employ of any other Person, or hire, any individual who is, or
who within the one (1) year prior to the expiration or earlier termination of
such employment has been, an iDNA Employee, (b) solicit, hire or take away, or
attempt to solicit, hire or take away, any Person who or that is, or who or that
has been, an iDNA Customer or (c) encourage any such iDNA Customer to terminate,
or otherwise adversely negotiate or otherwise change, its relationship with any
iDNA Company. The obligations of Executive pursuant to this Section 3 shall
apply for the full duration of the Non-Compete Period, including following the
expiration or earlier termination of his employment by any iDNA Company,
regardless of any reason for such expiration or earlier termination.
Notwithstanding the foregoing, following a Repurchase Event, the definition of
“iDNA Employee” shall be deemed to exclude any individual who has been an
employee of any of the Purchased Corporations or any of their subsidiaries and
“iDNA Customer” shall be deemed to exclude any client or customer of any of the
iDNA Companies.
 
4. Successors; Binding Agreement
 
This Agreement and all rights of iDNA hereunder shall inure to the benefit of
and be enforceable by iDNA and its successors and assigns. Executive
acknowledges and agrees that the scope and duration of this Agreement and the
restrictions and protections contained herein are reasonable, necessary and
appropriate.
 
5. Miscellaneous
 
5.1 Notices. Any notice, consent or authorization required or permitted to be
given pursuant to this Agreement shall be in writing and be given as provided in
Section 13.1 of the Employment Agreement.


5.2 Miscellaneous Provisions. This Agreement is subject to certain provisions,
as to governing law and other matters, as set forth in Section 13.4 of the
Employment Agreement.


5.3 Headings. All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.


5.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


5.5 Severability. If any provision of this Agreement, or any part thereof, is
held to be unenforceable, the remainder of such provision and this Agreement, as
the case may be, shall nevertheless remain in full force and effect.


5.6 Entire Agreement and Representation. This Agreement contains the entire
agreement and understanding between the Parties with respect to the subject
matter hereof. This Agreement supersedes any prior or contemporaneous agreement
(whether written or oral) between the Parties relating to the subject matter
hereof.


[signatures appear on the following page.]

16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
CAMPUS GROUP COMPANIES, INC.
           
By:
     
Name:
James McNamara
 
STEVEN CAMPUS
Title:
Chairman
   




AUDIENCE RESPONSE SYSTEMS, INC.

   
By:
 
Name: James McNamara
Title: Chairman


17

--------------------------------------------------------------------------------


 